Citation Nr: 0802890	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is incompetent for VA purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1984 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The current finding of mental incompetency for VA purposes 
was based on a letter, dated in February 2005, from a VA 
physician.  

After the veteran testified in August 2007, there is some 
doubt about the veteran's incompetency.  A current VA medical 
opinion is needed to determine whether the veteran has the 
mental capacity to manage his own affairs. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a psychiatrist for the 
purpose of determining whether the 
veteran's is incompetent for VA purposes 
because of schizoaffectve disorder, which 
is rated 100 percent disabling.  The 
veteran's file must be made available to 
the examiner for review.  



The examiner is asked to express 
an opinion on whether the medical 
evidence is clear and convincing 
and leaves no doubt as to whether 
the veteran lacks the mental 
capacity to contract or to manage 
his own affairs including the 
disbursement of funds without 
limitation.  

2. After the development requested is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

